Citation Nr: 1002031	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted the Veteran's claim for service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating.  The Veteran's claims folder has been 
transferred to the RO in Los Angeles, California. 

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Los Angeles, California RO (Travel 
Board hearing); a copy of the transcript has been associated 
with the record.

In written correspondence in May and July 2009, additional 
evidence was associated with the claims file regarding the 
severity of the Veteran's service-connected diabetes 
mellitus.  The agency of original jurisdiction (AOJ) has not 
considered this new evidence; however, the Veteran has signed 
waivers of initial AOJ consideration.  See 38 C.F.R. § 
20.1304(c) (2009).  Thus, there is no requirement for a 
remand to the AOJ for initial consideration of the new 
evidence.


FINDINGS OF FACT

1.  Prior to July 1, 2009, the Veteran's diabetes mellitus 
requires medication, a restricted diet, and exercise; 
however, there is no medical evidence that it requires 
regulation of his occupational and recreational activities, 
or that it involves episodes of ketoacidosis, hypoglycemic 
reactions requiring hospitalizations or frequent treatment by 
his diabetic care provider, or complications.  

2.  On and after July 1, 2009, the Veteran's diabetes 
mellitus requires medication, a restricted diet, and there is 
medical evidence that it requires regulation of his 
occupational and recreational activities, but there is no 
evidence that his diabetes mellitus has involved episodes of 
ketoacidosis, or hypoglycemic reactions requiring 
hospitalizations or frequent treatment by his diabetic care 
provider, or complications.  


CONCLUSIONS OF LAW

1.  Prior to July 1, 2009, the criteria are not met for an 
initial disability rating higher than 20 percent for type II 
diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.119, Diagnostic Code 7913 (2009).  

2.  On and after July 1, 2009, the criteria are met for a 
higher disability rating of 40 percent, but no greater, for 
the Veteran's diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the AOJ to the Veteran dated in October 
2003.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his initial service connection 
issue; (2) informing him about the information and evidence 
the VA would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In regards to notification of the assigning of a disability 
rating and effective date for the claim, in Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Instead, any further notice and assistance 
requirements with respect to the initial rating or effective 
date assigned following the grant of service connection are 
covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process once a timely Notice of 
Disagreement (NOD) has been filed.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  This holding 
was further clarified by the decision issued by the Court in 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the 
Court held, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  The Veteran has never 
alleged how any notice error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the content 
of his VCAA notice.  See also Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

Furthermore, after the Veteran filed the September 2004 NOD 
as to a higher initial rating for his service-connected 
diabetes mellitus, the additional notice requirements 
described within 38 U.S.C. § 5104 and § 7105 were met by the 
March 2006 statement of the case (SOC).  Specifically, this 
document provided the Veteran with a summary of the pertinent 
evidence as to his diabetes mellitus claim, a citation to the 
pertinent laws and regulations governing a higher rating for 
his diabetes mellitus, and a summary of the reasons and bases 
for the AOJ's decision to deny a higher rating for diabetes 
mellitus.  The Veteran has not shown any prejudice as to 
notice provided for the downstream higher initial rating 
elements of his claim, nor has he attempted to do so; 
therefore, there is no prejudicial error in the content of 
his VCAA notice. 

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the February 2004 initial rating decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, 
there is no timing error.   

With respect to the duty to assist, the AOJ has secured the 
Veteran's VA treatment records, private treatment records 
identified by the Veteran, VA medical treatment records, and 
a VA medical examination.  The Veteran has submitted personal 
statements, VA medical treatment records, private treatment 
records, and hearing testimony.  Neither the Veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  As there is no indication or allegation 
that additional relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for diabetes mellitus, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (in this case October 9, 2002) 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disabilities 
have been more severe than at others.  Id. at 126.

Analysis- Higher Initial Disability Rating for Diabetes 
Mellitus

The Veteran contends that his service-connected diabetes 
mellitus is more severe than is reflected by his current 20 
percent disability rating.  The Veteran has argued that he is 
on a "sliding insulin scale," and on a "restricted diet."  
See the Veteran's September 2004 NOD.  He has also indicated 
that his endocrinologist has advised him to regulate his 
activities.  See the hearing transcript pg. 3.

The Veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which provides that a 20 percent disability rating 
is warranted when the Veteran has diabetes mellitus which 
requires insulin and restricted diet, or an oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating is 
warranted when the veteran's diabetes mellitus requires 
insulin, restricted diet and regulation of activities.  A 60 
percent disability rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  A 100 percent disability rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913. 

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007) (emphasis added).  The phrase "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  Camacho, 21 Vet. App. at 362 
(quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining 
the term within the criteria for a 100 percent rating)).  

The Board has reviewed the Veteran's personal statements, the 
statements made by the Veteran, as well as the medical 
treatment records provided by private health care physicians 
and the VA.  These records reveal an increase in the severity 
of the Veteran's condition from the period of his initial 
rating as determined by the July 1, 2009 VA medical 
examination.  The record before the Board contains service 
treatment records and post-service medical records, which 
will be addressed as pertinent.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The Veteran's VA medical treatment records show that he was 
diagnosed with diabetes mellitus in November 1997, and 
service-connected for diabetes mellitus in February 2004 with 
an effective date of October 9, 2002.  Prior to July 1, 2009, 
he has been working at an active job, and has engaged in 
exercise to help control his blood pressure and weight.  The 
VA treatment records and private treatment records from this 
period reflect that the Veteran was repeatedly instructed to 
adopt an exercise program, to assist with his diabetes 
mellitus, hypertension and weight control.  As such, the 
evidence indicates that the Veteran's diabetes mellitus was 
controlled by diet, exercise, and medication.  Absent medical 
evidence that his diabetes mellitus required regulation of 
his activities, or caused ketoacidosis, hospitalization, or 
frequent treatment by his diabetic care provider, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for this period.  38 C.F.R. § 4.3.  
Therefore, prior to July 1, 2009, an increased evaluation to 
40 percent is not warranted under Diagnostic Code 7913.

However, a VA medical examination was conducted on July 1, 
2009.  The VA medical examiner stated that the Veteran was 
experiencing "[l]ack of endurance and inability to 
participate in strenuous activity."  The examiner also 
indicated that "[t]he following activity restrictions are 
due to diabetes:  inability to participate in strenuous 
activity."  Furthermore, the Veteran has indicated that he 
has been advised by his endocrinologist to regulate his 
activities when he experiences high blood sugar.  See the 
hearing transcript pges. 3-4.  As such, and granting the 
Veteran the benefit of the doubt required by 38 U.S.C.A.. 
§ 5107 and 38 C.F.R. § 4.7, the record shows that as of July 
1, 2009, the Veteran is entitled to a 40 percent disability 
rating under Diagnostic Code 7913 due to regulation of his 
activities.  

The evidence of record does not warrant an even higher 60 
percent rating after July 1, 2009.  38 C.F.R. §  4.7.  In 
this regard, the medical records do not show any evidence of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization, at least twice a month treatment by his 
diabetic care provider, or complications which would be 
compensable or noncompensable if separately evaluated.

In summary, prior to July 1, 2009, the Board finds that the 
evidence does not support a rating in excess of 20 percent, 
for the Veteran's diabetes mellitus under Diagnostic Code 
7913.  38 C.F.R. § 4.3.  However, on and after July 1, 2009 
the Board concludes that the evidence supports an evaluation 
of 40 percent, but no greater, for the Veteran's diabetes 
mellitus.  Id.  The Board adds that it does not find that the 
Veteran's service-connected diabetes mellitus should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  

Extra-Schedular Rating for Veteran's Diabetes Mellitus

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008).  First, the AOJ or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the AOJ or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  There 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Indeed, to the 
contrary, the Veteran has apparently maintained steady 
employment throughout the appeal period.  Furthermore, the 
Veteran's evaluation and treatment has been entirely on an 
outpatient basis, not as an inpatient.  Generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. 
App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As such, referral to the Compensation and Pension 
service for extra-schedular evaluation is not warranted at 
this time.


ORDER

Prior to July 1, 2009, a rating in excess of 20 percent for 
the Veteran's diabetes mellitus is denied.

As of July 1, 2009, a higher 40 percent rating for the 
Veteran's diabetes mellitus is granted, subject to the laws 
and regulations governing the payment of VA compensation.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


